Citation Nr: 1104326	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-41 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a fungal condition of the 
feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from A May 2004 rating decision dated of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In June 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a fungal 
condition of the feet had its onset during active service.


CONCLUSION OF LAW

A fungal condition of the feet was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  


In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology.  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495. 

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

After a careful review of the evidence of record, the Board finds 
that service connection is warranted for a fungal condition of 
the feet.  

The service treatment records are negative for any complaints or 
findings of a fungal condition.  The only documented treatment 
that the Veteran received concerning his feet during service was 
a removal of a wart on the bottom of his right foot.  On 
separation examination, no abnormalities were reported, including 
the skin.  

In correspondence of record, the Veteran contends that while in 
service in Thailand, he was treated for bumps on the bottom of 
his feet that were caused by native-made black rubber tire 
sandals.  He suspected that the diagnosis of warts was wrong.  
The bumps seemed to resolve with antifungal creams.  The Veteran 
stated that he had fungal problems with his feet ever since and 
had been self-treating the problem.  

Following service, the Veteran received private treatment for 
fungus on the left foot in October 1998.  In March 2000, the 
Veteran was treated for onychomycosis and began taking Diflucan 
for urethritis. 

The Veteran was afforded a VA examination in May 2004 and 
reported that he developed a fungal infection of the feet and 
nails while in Thailand during service.  He also reported that 
his fungal infection disappeared when he underwent treatment for 
urethritis.  The examiner specifically noted that the claims file 
was not available during that examination and offered a diagnosis 
of chronic fungal infection with onset during service, by 
history.  

During VA treatment in June 2004, the Veteran was treated for 
discomfort in the right foot and was diagnosed as having tinea.  
In November 2004, the Veteran underwent a VA examination for the 
joints during which he again reported that his fungal infection 
had disappeared.  

In an August 2009 VA examination conducted pursuant to the Board 
remand, the examiner stated that he found no evidence of tinea 
pedis in the claims file.  Following a physical examination, the 
Veteran was diagnosed as having resolved tinea pedis.  The 
examiner stated that there was no evidence of any tinea pedis on 
examination and the Veteran reported that it had been over one 
year since he last had it ever since treatment with Diflucan for 
urethritis.  In addition, the examiner stated that although the 
Veteran reported an onset in 1973, which was during service, it 
would be mere speculation to find such as there was no evidence 
of tinea pedis in the claims file and an opinion would be based 
on the Veteran's testimony alone.

The evidence shows that the Veteran's fungal condition of the 
feet resolved following treatment for urethritis.  Without proof 
of the existence of the disability being claimed, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
However, a current disability is demonstrated if the condition is 
shown at any time since submission of the current claim, even 
though it may have resolved.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  In this regard, the June 2004 VA treatment record 
contained a diagnosis for tinea.  Thus, under McClain, the 
requirement that the Veteran have a current disability is 
satisfied.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, 
there need not be a preponderance of the evidence in his favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  The 
August 2009 examiner stated that there was no evidence of tinea 
pedis in the claims file.  As shown above, however, a careful 
review of the claims file revealed that the Veteran was in fact 
treated for a fungal condition beginning in 1998 and, although it 
is currently resolved, his last treatment was in June 2004 which 
was during the appellate period.  Furthermore, during the VA 
examinations provided to him and in correspondence of record, the 
Veteran provided a history of having a fungal condition during 
service that continued following service and reported self-
treating the problem since service.   The Board finds the 
Veteran's statements as to continuity of his symptoms since 
service credible.  In addition, the Veteran is competent to 
report that he had a fungal problem of the feet during and 
following service.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran is also competent to give evidence regarding 
symptoms and his statements may be competent to support a claim 
of service connection where symptoms of a disability are capable 
of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds that there is sufficient positive evidence of record 
to support a finding that the evidence is at least in relative 
equipoise.  Thus, service connection for a fungal condition of 
the feet is warranted.  

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for a fungal condition of the feet.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in 
deciding his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

Service connection for a fungal condition of the feet is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


